Name: Commission Regulation (EEC) No 1209/85 of 3 May 1985 amending for the 13th time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure and amending for the third time Regulation (EEC) No 1664/81
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 9 . 5. 85 Official Journal of the European Communities No L 124/ 19 COMMISSION REGULATION (EEC) No 1209/85 of 3 May 1985 amending for the 13th time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifica ­ tions of that procedure and amending for the third time Regulation (EEC) No 1664/81 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as last amended by Regulation (EEC) No 3617/82 (2), and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 223/77 (3), as last amended by Regulation (EEC) No 1482/83 (4), contains provisions concerning the link between the export declaration and the Community transit declara ­ tion ; whereas to ensure that the particulars entered on these documents correspond it should be stipulated that they must be presented to customs at the same time : Whereas, moreover, persons authorized to use the simplified departure formalities have to satisfy certain criteria which afford sufficient safeguards for such formalities to be further simplified by dispensing such persons from the requirement of handwritten signature when they make out Community transit documents using computerized procedures ; Whereas experience has shown that when a T 2 L document is issued in triplicate it is necessary, for the purposes of proper administration, to state that fact on each of the copies ; Whereas the movement of goods within the Commu ­ nity may in certain circumstances be effected without being covered by a Community transit procedure, in particular where the territory of a non-member country with which, there is no agreement rendering that procedure applicable is crossed ; whereas trade in goods in such circumstances must nevertheless be facilitated as far as possible ; whereas, in this context, the simplified procedure for the issue of the internal Community transit document T 2 L used for the purpose of certifying the Community status of goods ought in particular to be extended to cover all modes of transport ; Whereas it has been considered possible to simplify in certain respects the wording of several of the specimen forms annexed to Regulation (EEC) No 223/77 ; Whereas it has proved necessary to amend the list of goods whose carriage gives rise to an increase in the flat-rate guarantee in order to bring the amount of that guarantee into line with that of the charges imposed on such goods and to render the nature of the goods in question more transparent ; Whereas, in order to standardize texts, certain drafting changes have proved necessary ; Whereas Commission Regulation (EEC) No 1664/81 (*), as last amended by Regulation (EEC) No 1482/83 , amended Regulation (EEC) No 223/77 in such a way as to adjust in certain respects the flat-rate Whereas, in its judgment in Case 302/81 (*), the Court of Justice held that the Member States are both entitled and required to issue retroactively Control Copy T No 5 as proof that the goods in question have reached the proper destination or have been used for the proper purpose ; whereas the provisions on the issue of that document must be amended accordingly ; Whereas, in the interests of simplification, it is con ­ sidered advisable to replace by a pictogram the phrases currently displayed in all the languages of the Community on the labels which the railway authori ­ ties are obliged to use to identify consignments carried under the Community transit procedure ; Whereas the development of computerized procedures inter alia for making out transit documents, and the objectives in terms of efficiency and time-saving of those procedures are incompatible with the require ­ ment that such documents be signed by hand ; (') OJ No L 38, 9 . 2. 1977, p . 1 . (2) OJ No L 382, 31 . 12. 1982, p. 6 . O OJ No L 38, 9 , 2 . 1977, p . 20 . (4) OJ No L 151 , 9 . 6 . 1983, p . 29 . 0 [1982] ECR 3443. ( «) OJ No L 166, 24. 6 . 1981 , p. 11 . No L 124/20 Official Journal of the European Communities 9 . 5 . 85 transit procedure which may have been used, the customs status of the goods and their use and/or destination. 2. Where the Control Copy T No 5 is issued retroactively, it shall bear in red one of the fol ­ lowing forms of wording : guarantee system ; whereas the said Regulation is applicable only until 30 June 1983 ; whereas experience has shown that application of the said Regulation does not create problems and its validity should accordingly be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee,  Udstedt efterfÃ ¸lgende",  NachtrÃ ¤glich ausgestellt",  "Ã Ã ºÃ ´Ã ¿Ã ¸Ã ­Ã ½ Ã µÃ º Ã Ã Ã ½ Ã Ã Ã Ã ­Ã Ã Ã ½", HAS ADOPTED THIS REGULATION :  Issued retroactively",  "DÃ ©livrÃ © a posteriori",  Rilasciato a posteriori",  Achteraf afgegeven". Article 1 Regulation (EEC) No 223/77 is hereby amended as follows : 1 . Article 4 is replaced by the following : 'Article 4 Without prejudice to any measures of simplifica ­ tion applicable, the customs document for the dispatch of goods to another Member State or the customs document for the exportation or re-exportation of goods out of the customs terri ­ tory of the Community or any document having equivalent effect shall be presented to the office of departure together with the Community transit declaration to which it relates. For the purposes of the preceding subparagraph, the declaration of dispatch or the export or re-export declaration on the one hand, and the Community transit declaration on the other, may be combined on a single form.' 2. The following Article 13b is inserted : Article 13b 1 . Control Copy T No 5 May be issued retroacti ­ vely on condition that :  the person concerned is not responsible for the failure to apply for or to issue this docu ­ ment when the goods were dispatched,  the person concerned furnishes proof that the Control Copy T No 5 relates to the goods in respect of which the dispatch or export for ­ malities were completed,  the person concerned produces the documents required for the issue of the Control Copy T No 5,  it is established to the satisfaction of the competent customs authorities that the retro ­ active issue of Control Copy T No 5 cannot give rise to the securing of financial benefits which would not be due considering the Moreover, the person concerned shall enter on such Control Copy T No 5 the identity of the means of transport by which the goods were dispatched, the date of departure and, if appro ­ priate, the date on which the goods were produced to the office of destination . 3 . The Control Copy T No 5 issued retro ­ actively may be endorsed by the competent customs office of the Member State of destination only where that office establishes that the goods covered hy the document in question have been used for the prescribed purpose and/or have reached the destination laid down or prescribed by the Community measure on the importation, exportation or movement within the Community of those goods.' 3 . Article 40 is replaced by the following : Article 40 The railway authorities shall ensure that consign ­ ments carried under the Community transit proce ­ dure are identified by labels bearing a pictogram a specimen of which is shown in Annex XIV. The labels shall be affixed to the International Consignment Note or to the International Express Parcels Consignment Note and to the relevant railway wagon in the case of a full load or, in other cases, to the package or packages.' 4 . Article 50g is replaced by the following : Article 50g The transport undertaking shall ensure that consignments carried under the Community transit procedure are identified by labels bearing a pictogram a specimen of which is shown in Annex XIV. The labels shall be affixed to the Community Transit Transfer Note and to the large container or containers concerned.' 9 . 5 . 85 Official Journal of the European Communities No L 124/21 competent customs office in the Member State of destination, together with the identification measures applied, the references to the export document as required by the Member State of consignment, and one of the following endorse ­ ments : 5. Article 59 ( 1 ) is replaced by the following : ' 1 . The authorized consignor shall , not later than the time of dispatching the goods, enter on the front of copies 1 , 2 and 3 of the duly completed declaration T 1 or T 2 in the space marked "Control by office of departure" particu ­ lars of the period within which the goods must be produced at the office of destination and of the identification measures applied and one of the following endorsements :  Forenklet procedure",  Vereinfachtes Verfahren",-  "Ã ÃÃ »Ã ¿Ã Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã · Ã ´Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¯Ã ±",  Simplified procedure",  Forenklet procedure ,  "ProcÃ ©dure simplifiÃ ©e",  Vereinfachtes Verfahren ,  Procedura semplificata",  "Ã ÃÃ »Ã ¿Ã Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã · Ã ´Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¯Ã ±",  "Vereenvoudigde regeling".  Simplified procedure ,  "Procedure simplifiÃ ©e",  "Procedura semplificata ,  "Vereenvoudigde regeling". 8 . The following Article 61 f is inserted after Article 61e 'Article 61f 1 . The customs authorities may authorize the authorized consignor not to sign Control Copy No 5 forms bearing the special stamp referred to in Annex XV and drawn up by an electronic or automatic data-processing system. This authoriza ­ tion shall be subject to the condition that the authorized consignor has previously given those authorities a written undertaking acknowledging that he is liable, without prejudice to any criminal proceedings, for the payment of any duties and other charges which have not been paid and for the repayment of any financial benefits which have been wrongly obtained following the use of Control Copy T No 5 forms bearing the special stamp. 2. Control Copy T No 5 forms drawn up in accordance with paragraph 1 shall contain in the box reserved for the Undertaking by the person concerned one of the following forms of wording : 6 . The following Article 60a is inserted after Article 60 : 'Article 60a 1 . The customs authorities may authorize the authorized consignor not to sign T 1 and T 2 declarations bearing the special stamp referred to in Annex XV and drawn up by an electronic or automatic data-processing system. This authoriza ­ tion shall be subject to the condition that the authorized consignor has previously given those authorities a written undertaking acknowledging that he is the principal for all Community transit operations effected under the cover of T 1 or T 2 documents bearing the special stamp. 2. T 1 and T 2 documents drawn up in accord ­ ance with paragraph 1 shall contain in the box reserved for the principal's undertaking one of the following forms of wording :  "Fritaget for underskrift",  "Freistellung von der Unterschriftsleistung",  "Ã Ã µÃ ½ Ã ±ÃÃ ±Ã ¹Ã Ã µÃ ¯Ã Ã ±Ã ¹ Ã ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®",  "Signature waived",  "Dispense de signature",  "Dispensa della firma",  "Van ondertekening vrijgesteld".'  "Fritaget for underskrift",  "Freistellung von der Unterschriftsleistung",  "Ã Ã µÃ ½ Ã ±ÃÃ ±Ã ¹Ã Ã µÃ ¯Ã Ã ±Ã ¹ Ã ÃÃ ¿Ã ³Ã Ã ±Ã Ã ®",  "Signature waived",  "Dispense de signature",  "Dispensa della firma",  "Van ondertekening vrijgesteld".' 9 . Article 74 is replaced by the following : 'Article 74 1 . Document T 2 L shall be made out in tripli ­ cate in respect of goods eligible for a refund on exportation to third countries under the common agricultural policy which are routed to the Member State of destination, otherwise than by air, 7 . Article 61d ( 1 ) is replaced by the following : * 1 . The authorized consignor shall, not later than the time of consigning the goods, enter on the front of the duly completed Control Copy T No 5, in the space headed "Control by office of departure", in so far as is necessary, particulars of the time limit for production of the goods at the No L 124/22 Official Journal of the European Communities 9 . 5 . 85 Member State of exportation and one of the fol ­ lowing endorsements :  Forenklet procedure",  Vereinfachtes Verfahren", in such a way that part of the journey is outside the customs territory of the Community. The original and one copy shall be returned to the person concerned and the second copy shall be retained by the issuing office . A customs office issuing a T 2 L document in triplicate shall enter on each copy one of the following forms of wording :  "Ã ÃÃ »Ã ¿Ã Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã · Ã ´Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¯Ã ±",  Simplified procedure",  "Procedure simplifiÃ ©e",  Procedura semplificata",  Udstedt i tre eksemplarer ,  "Vereenvoudigde regeling".  In drei Exemplaren ausgestellt",  "Ã Ã ºÃ ´Ã ¹Ã ´Ã Ã ¼Ã µÃ ½Ã ¿ Ã Ã µ Ã Ã Ã ¯Ã ± Ã ±Ã ½Ã Ã ¯Ã Ã ÃÃ ±",  Issued in triplicate ,  "DÃ ©livre en trois exemplaires",  Rilasciato in tre esemplari",  Afgegeven in drie exemplaren . 1 2 . In Annex VII, the distinguishing abbreviations EF, EG, EK, EC and CE appearing in the heading of the transit advice note are deleted. 13 . In Annex VIII, the distinguishing abbreviations EF, EG, EK, EC and CE appearing in the heading of the receipt are deleted. 14. In Annex XII, the distinguishing abbreviations EF, EG, EK, EC and CE appearing in the heading of the yellow label are deleted. 15. In Annex X, the distinguishing abbreviation EK appearing in the heading of the flat-rate guarantee voucher is deleted. 1 6 . Annex XIII is replaced by Annex B to this Regu ­ lation . 17. Annex A to this Regulation is added as Annex XIV. Article 2 Forms conforming with the specimens in Annexes VII, VIII, X and XII to Regulation (EEC) No 223/77 as in force prior to 1 January 1985 may be used until 31 December 1987. Article 3 In the second paragraph of Article 2 of Regulation (EEC) No 1664/81 , '30 June 1985' is replaced by '31 December 1987'. Article 4 This Regulation shall enter into force on 1 July 1985. For the purposes of the first subparagraph, goods loaded in a seaport of a Member State for un ­ loading in a seaport of another Member State shall be deemed not to have left the customs territory of the Community provided that sea crossing is covered by a single transport document. 2. The original and the copy returned to the person concerned shall be produced to the office referred to in Article 72. This office shall stamp the copy and return it to the issuing office for verification purposes. It shall be informed of the result thereof only if an irregularity is established'. 10. Article 75 is amended as follows :  the figure 1 preceding the first paragraph is deleted,  paragraph 2 is repealed. 1 1 . Article 77 (2) is replaced by the following : '2 . Not later than on consignment of the goods, the authorized consignor shall complete the form T 2 L and sign it. In addition, he shall enter in the space reserved for the customs certificate the name of the responsible customs office . The date of completion of the document, such particulars of export documentation as are required by the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1985. For the Commission COCKFIELD Vice-President 9 . 5. 85 Official Journal of the European Communities No L 124/23 ANNEX A ANNEX XIV LABEL (Articles 40 and 50g) Colour : black on green .' No L 124/24 Official Journal of the European Communities 9 . 5. 85 ANNEX B ANNEX XIII LIST OF GOODS WHICH WHEN TRANSPORTED GIVE RISE TO AN INCREASE IN THE FLAT-RATE GUARANTEE 1 2 3 CCT heading No Description Quantity corresponding to the standard amount of 7 000 ECU ex 02.01 ex 02.06 ex 16.02 Meat of bovine animals, fresh, chilled or frozen Meat of bovine animals, salted or in brine, dried or smoked, whether or not boned or boneless Prepared bovine meat (other than that of heading No 16.01 ) and preserved bovine meat or bovine offal, uncooked, including mixtures of cooked meat or offal and uncooked meat or offal, excluding liver 3 000 kg ex 16.01 ex 16.02 ex 16.02 Sausages and the like, of meat, meat offal or blood of domestic swine, excluding liver Prepared meat (other than that of heading No 16.01 ) or preserved meat or meat offal of domestic swine, containing bovine meat, uncooked, excluding liver Other prepared or preserved meat or meat offal of domestic swine, containing by weight 80 % or more of meat or offal, of any kind, including fats of any kind or origin, excluding liver 4 000 kg 04.02 Milk and cream, preserved, concentrated or sweetened 5 000 kg 04.03 Butter 3 000 kg 04.04 Cheese and curd 3 500 kg ex 09.01 Coffee, unroasted, whether or not freed of caffeine 3 000 kg ex 09.01 Coffee, roasted, whether or nor freed of caffeine 2 000 kg ex 21.02 Extracts, essences or concentrates of coffee 1 000 kg 09.02 Tea 3 000 kg ex 21.02 Extracts, essences or concentrates of tea 1 000 kg ex 21.07 Food preparations not elsewhere specified or included, other than cereals, pre-cooked or otherwise prepared, ravioli , maca ­ roni, spaghetti and similar products, ice-cream (not including ice-cream powder) and other ices, prepared yoghourt, prepared milk, in powder form, for use as infants' food or for dietetic or culinary purposes and sugar syrups, and containing by weight of milkfats 18 % or more 3 000 kg 9 . 5 . 85 Official Journal of the European Communities No L 124/25 1 2 3 CCT heading No Description Quantity corresponding to the standard amount of 7 000 ECU 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol 15 hi 22.06 Vermouths, and other wines of fresh grapes flavoured with aromatic extracts 15 hi ex 22.08 Ethyl alcohol or neutral spirits, undenatured, of an alcoholic strength of 80 % vol or higher 3 hi ex 22.09 Ethyl alcohol or neutral spirits, undenatured, of an alcoholic strength of less than 80 % vol 3 hi ex 22.09 Liqueurs and other spirituous beverages 5 hi ex 24.02 Cigarettes 70 000 items ex 24.02 Cigarillos 60 000 items ex 24.02 Cigars 25 000 items ex 24.02 Smoking tobacco 100 kg ex 27.10 Light and medium petroleum oils and gas oils 200 hi ex 33.06 Perfumes and toilet water 5 hi'